 


 HR 814 ENR: Children’s Gasoline Burn Prevention Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 814 
 
AN ACT 
To require the Consumer Product Safety Commission to issue regulations mandating child-resistant closures on all portable gasoline containers. 
 
 
1.Short titleThis Act may be cited as the Children’s Gasoline Burn Prevention Act. 
2.Child-resistant portable gasoline containers 
(a)Consumer Product Safety RuleThe provision of subsection (b) shall be considered to be a consumer product safety rule issued by the Consumer Product Safety Commission under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058). 
(b)RequirementsEffective 6 months after the date of enactment of this Act, each portable gasoline container manufactured on or after that date for sale in the United States shall conform to the child-resistance requirements for closures on portable gasoline containers specified in the standard ASTM F2517-05, issued by ASTM International. 
(c)DefinitionAs used in this Act, the term portable gasoline container means any portable gasoline container intended for use by consumers. 
(d)Revision of RuleIf, after the enactment of this Act, ASTM International proposes to revise the child resistance requirements of ASTM F2517-05, ASTM International shall notify the Consumer Product Safety Commission of the proposed revision and the proposed revision shall be incorporated in the consumer product safety rule under subsection (a) unless, within 60 days of such notice, the Commission notifies ASTM International that the Commission has determined that such revision does not carry out the purposes of subsection (b). 
(e)Implementing RegulationsSection 553 of title 5, United States Code, shall apply with respect to the issuance of any regulations by the Consumer Product Safety Commission to implement the requirements of this section, and sections 7 and 9 of the Consumer Product Safety Act shall not apply to such issuance. 
(f)ReportNot later than 2 years after the date of enactment of this Act, the Consumer Product Safety Commission shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on— 
(1)the degree of industry compliance with the standard promulgated under subsection (a); 
(2)any enforcement actions brought by the Commission to enforce such standard; and 
(3)incidents involving children interacting with portable gasoline containers (including both those that are and are not in compliance with the standard promulgated under subsection (a)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
